Third District Court of Appeal
                               State of Florida

                       Opinion filed January 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1310
                       Lower Tribunal No. 14-15885
                          ________________


                              C.J., the Father,
                                 Appellant,

                                     vs.

              Department of Children and Families, et al.,
                             Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Thomas Butler, P.A., and Thomas J. Butler, for appellant.

     Karla Perkins, for appellee Department of Children & Families; Twig,
Trade & Tribunal, PLLC, and Morgan Lyle Weinstein (Fort Lauderdale), and
Thomasina F. Moore (Tallahassee), for appellee Statewide Guardian ad
Litem Office.


Before SCALES, LINDSEY, and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2